Case: 22-1023   Document: 29     Page: 1   Filed: 05/12/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

          MICHELLE R. CARSON-POTTER,
                Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2022-1023
                 ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-2883, Judge William S. Green-
 berg.
                 ______________________

                 Decided: May 12, 2022
                 ______________________

    MAXWELL DOUGLAS KINMAN, Alexander, Webb, and
 Kinman, Mason, OH, for claimant-appellant.

     CATHARINE PARNELL, Civil Division, Commercial Liti-
 gation Branch, United States Department of Justice,
 Washington, DC, for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, ELIZABETH MARIE HOSFORD,
 PATRICIA M. MCCARTHY; Y. KEN LEE, DEREK SCADDEN,
Case: 22-1023     Document: 29     Page: 2    Filed: 05/12/2022




 2                              CARSON-POTTER   v. MCDONOUGH



 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                  ______________________

     Before MOORE, Chief Judge, DYK and PROST, Circuit
                          Judges.
 MOORE, Chief Judge.
      Michelle R. Carson-Potter appeals a memorandum de-
 cision of the United States Court of Appeals for Veterans
 Claims, which affirmed a Board of Veterans’ Appeals deci-
 sion not to reinstate Mrs. Carson-Potter’s dependency and
 indemnity compensation (DIC) benefits. Carson-Potter v.
 McDonough, No. 20-2883, 2021 WL 3822020 (Vet. App.
 Aug. 27, 2021). Because the Veterans Court’s decision is
 not contrary to Mrs. Carson-Potter’s asserted equal protec-
 tion rights under the Fifth Amendment, we affirm.
                        BACKGROUND
      Mrs. Carson-Potter married Michael David Carson in
 July 1985. Mr. Carson served in the Marine Corps from
 July 1984 through April 1996. He died on June 19, 2018,
 and had a 100 percent disability rating for at least the 10
 years preceding his death. The Department of Veterans
 Affairs (VA) then granted Mrs. Carson-Potter DIC benefits
 as a surviving spouse. Mrs. Carson-Potter remarried at
 age 49 on October 8, 2018. Consistent with 38 U.S.C.
 §§ 101(3) and 103(d)(2)(B), the VA terminated her DIC ben-
 efits because she remarried before age 57.
       Mrs. Carson-Potter filed a notice of disagreement alleg-
 ing that the VA’s termination of benefits discriminated
 against her based on age. The VA upheld its termination
 of DIC benefits, reasoning that Mrs. Carson-Potter was 49
 when she remarried and was thus ineligible for DIC bene-
 fits.
Case: 22-1023    Document: 29      Page: 3    Filed: 05/12/2022




 CARSON-POTTER   v. MCDONOUGH                               3



     Mrs. Carson-Potter appealed to the Board, which de-
 nied the reinstatement of her DIC benefits. The Veterans
 Court affirmed. Mrs. Carson-Potter appeals, arguing that
 the statutory framework governing DIC benefits violates
 her equal protection rights under the Fifth Amendment be-
 cause it discriminates based on age. 1 We have jurisdiction
 under 38 U.S.C. § 7292(c).
                         DISCUSSION
       Under 38 U.S.C. § 7292(a), we may review a decision
 by the Veterans Court with respect to “the validity of . . .
 any statute or regulation . . . or any interpretation thereof
 . . . that was relied on by the [Veterans] Court in making
 the decision.” Except to the extent an appeal presents a
 constitutional issue, we may not review the Veterans
 Court’s application of law to the facts of a particular case.
 38 U.S.C. § 7292(d)(2).
      A veteran’s “surviving spouse” shall receive DIC bene-
 fits. 38 U.S.C. § 1311(a)(1). In general, a person who re-
 marries is not a “surviving spouse.” 38 U.S.C. § 101(3).
 However, “remarriage after age 57 of [a] surviving spouse
 of a veteran shall not bar the furnishing of [DIC] benefits.”
 38 U.S.C. § 103(d)(2)(B).
     The parties agree that because Mrs. Carson-Potter
 challenges this statutory framework as unconstitutionally
 discriminating based on age, rational-basis review applies.
 Appellant’s Opening Br. 14–15; Respondent’s Br. 8–10.
 Under rational-basis review, “a classification must be up-
 held against [an] equal protection challenge if there is any


     1   While there is no equal protection provision in the
 Fifth Amendment, the Supreme Court’s “approach to Fifth
 Amendment equal protection claims has always been pre-
 cisely the same as to equal protection claims under the
 Fourteenth Amendment.” Weinberger v. Wiesenfeld, 420
 U.S. 636, 638 n.2 (1975).
Case: 22-1023    Document: 29      Page: 4    Filed: 05/12/2022




 4                             CARSON-POTTER   v. MCDONOUGH



 reasonably conceivable state of facts that could provide a
 rational basis for the classification.” Almond Bros. Lumber
 Co. v. United States, 721 F.3d 1320, 1328 (Fed. Cir. 2013)
 (quoting Heller v. Doe, 509 U.S. 312, 320 (1993)). The chal-
 lenger bears the burden of refuting every conceivable basis,
 regardless of whether that basis is in the record. Id. We
 will not set aside the government’s “distinctions among
 classes of beneficiaries” to allocate funds “unless [it] is
 clearly wrong” and “a display of arbitrary power,” “not an
 exercise of judgment.” Bowen v. Owens, 476 U.S. 340, 345
 (1986) (quoting Mathews v. De Castro, 429 U.S. 181, 185
 (1976)).
      Congress had a rational basis for allowing DIC benefits
 to continue when a veteran’s spouse remarries after age 57.
 First, as the government contends, older widows face
 greater challenges to remaining in the work force and,
 thus, are particularly dependent on DIC benefits to main-
 tain their standard of living. See Respondent’s Br. 13
 (quoting H.R. Rep. No. 107-472, at 9 (2002)). Thus, the
 specter of losing DIC benefits would disproportionately dis-
 incentivize older widows from remarrying. See id. at 12
 (quoting 149 Cong. Rec. 24,327 (2003)). Second, at the time
 Congress added the after-57 exception, the DIC benefits
 program was the last federal survivorship benefits pro-
 gram to not allow older widows to remarry and retain sur-
 vivorship benefits. See H.R. Rep. No. 108-211, at 11–12
 (2003). Finally, Congress drew the line at age 57 to balance
 its limited resources and its objective of removing disincen-
 tives to remarrying that disproportionately impact older
 widows. Indeed, an earlier draft of the statute drew the
 line at age 65 due to budgetary constraints, and committee
 members acknowledged they preferred to draw the line at
 55 but “could not do more at th[at] time.” See 148 Cong.
 Rec. 8219 (2002); H.R. Rep. No. 107-472, at 19 (2002). To-
 gether, these reasons provide a rational basis for the after-
 57 exception to the termination of DIC benefits upon re-
 marriage. See, e.g., Mass. Bd. of Ret. v. Murgia, 427 U.S.
Case: 22-1023     Document: 29       Page: 5    Filed: 05/12/2022




 CARSON-POTTER   v. MCDONOUGH                                  5



 307, 316 (1976) (rejecting argument that mandatory retire-
 ment for police at 50 violates equal protection clause).
     Mrs. Carson-Potter does not refute these bases. She
 instead argues that there is no meaningful difference be-
 tween a widow who remarries after 57 and one who remar-
 ries before. See Appellant’s Opening Br. 16–17. But it is
 not for us to reweigh Congress’ choices. Congress had a
 rational basis for the line it drew to strike a balance be-
 tween providing benefits and controlling its budget. See
 Schweiker v. Wilson, 450 U.S. 221, 238 (1981) (“Congress
 should have discretion in deciding how to expend neces-
 sarily limited resources.”). Even if “the line drawn by Con-
 gress [is] imperfect, it is nevertheless the rule that in a case
 like this ‘perfection is by no means required.’” Vance v.
 Bradley, 440 U.S. 93, 108 (1979) (quoting Phillips Chem.
 Co. v. Dumas Sch. Dist., 361 U.S. 376, 385 (1960)) (holding
 that mandatory retirement at 60 did not violate equal pro-
 tection). Congress had a rational basis for allowing DIC
 benefits to continue when a surviving spouse remarries af-
 ter age 57 to the exclusion of others, thus we affirm.
                         AFFIRMED
                             COSTS
 The parties shall bear their own costs.